Citation Nr: 0606510	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  99-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability with limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for a 
scar on the left knee.  

3.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to service-connected 
residuals of shell fragment wounds.

4.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability with limitation of motion.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right arm with 
Muscle Group VIII involvement.

6.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars of the right arm. 

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh with 
Muscle Group XIV involvement. 

8.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars of the right thigh.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, continued 10 
percent ratings for residuals of shell fragment wounds of the 
right arm with retained foreign bodies; residuals of shell 
fragment wounds of the right thigh with retained foreign 
bodies; and residuals of shell fragment wounds of the left 
knee, with left leg and ankle impairment.  

A September 1969 RO rating decision granted service 
connection for the three disabilities noted above; the 
disabilities of the right arm and thigh were rated under the 
diagnostic codes governing scars, whereas the veteran's left 
knee disability was  rated under Diagnostic Code 5262.  In an 
August 1971 decision, the Board noted that the veteran had 
sustained muscle damage to all three areas (right arm, right 
thigh and left knee).  Accordingly, the diagnostic codes 
governing muscle injuries were considered but the Board found 
that, even with consideration of the muscle injury codes, the 
veteran was properly rated at 10 percent for residuals of 
shell fragment wounds to his right arm, 10 percent his right 
thigh, and 10 percent for his left knee.  

The veteran filed increased rating claims in June 1997.  
However, when the RO adjudicated the claims in May 1998, the 
only diagnostic codes that it took into consideration were 
those for which he was service connected in September 1969; 
it failed to consider the diagnostic codes governing muscle 
injuries.  The veteran then sought service connection for 
arthritis in his left knee secondary to the shell fragment 
wound. 

The RO readjudicated the claims, including service connection 
for arthritis, in August 1999.  The claims were all denied.  
The RO informed the veteran that if he wished the arthritis 
claim to be included in his appeal to the Board, he would 
need to submit a new Substantive Appeal (because it was a new 
claim not mentioned on the veteran's previous Substantive 
Appeal).  

The Board remanded the claims in March 2001, noting that the 
RO failed to consider the diagnostic codes pertaining to the 
veteran's muscle injuries.  The Board also found that a more 
recent examination was warranted. 

The veteran underwent VA joint and scar examinations in April 
2003.  The RO issued a Supplemental Statement of the Case 
thereafter, which rated the veteran's muscle injuries and 
scars separately.  It continued the veteran's evaluation of 
for right arm and right thigh scars at 10 percent each; and 
it continued his rating of 10 percent for his left knee 
fracture (now listed as limitation of motion of the left 
knee).  It also granted a separate 10 percent rating for a 
left knee scar, evaluated at 10 percent from June 19, 1997; 
service connection for limitation of motion of the left 
ankle, evaluated at 10 percent from June 19, 1997; assigned a 
separate 10 percent rating residuals of a shell fragment 
wound to the right arm (other than the separately rated scar) 
with Muscle Group VIII involvement, from June 19, 1997; and a 
separate 10 percent rating for residuals of a shell fragment 
wound to the right thigh (other than the separately rated 
scar) with Muscle Group XIV involvement, from June 19, 1997.  
The RO determined that the veteran did not complete his 
appeal for service connection for arthritis of the left knee 
because he failed to submit a Substantive Appeal (as he was 
instructed to do in the RO's August 1999 rating decision).  
The RO also noted that service connection for a left knee 
disability was already in effect, which was rated 10 percent 
based upon limitation of motion, and that precluded a 
separate rating arthritis as it would violate the regulation 
against pyramiding (38 C.F.R. § 4.14).  Notwithstanding the 
RO's finding of an absence of a timely substantive appeal and 
the rating that is already in effect for limitation of 
motion, the Board finds that the issue of service connection 
for arthritis is in appellate status.  The Board elaborates 
upon these findings in the analysis and the remand below.

The May 1998 RO rating decision addressed with only three 
issues: Residuals of shell fragment wounds to his right arm, 
right thigh, and left knee (other than scars).  The RO has 
rated the veteran's scars and muscle injuries separately 
(resulting in a greater number of enumerated issues).  The 
Board finds that all of the ratings based upon residuals of 
shell fragment wounds are currently on appeal.          

The Board further notes that in his December 1998 VA Form 9, 
the veteran requested a personal hearing.  Since no further 
mention of the request was made, the RO send him a 
correspondence in November 2005 to clarify his hearing 
request.  The veteran was informed that if he did not respond 
within 30 days.  As there was no subsequent response from the 
veteran, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2005).

In reviewing the record, it becomes apparent that the medical 
and X-ray evidence indicates that the veteran's shell 
fragment wounds included above and below the right elbow, to 
include retained fragments in the soft tissues and scars in 
the arm and forearm regions.  See, e.g., service medical 
records dated in December 1967 (reflecting retained shell 
fragments above and below the right elbow) and reports of 
August 1969 VA clinical and X-ray examinations.  Service 
connection is currently in effect for residuals of a shell 
fragment wound of the right arm, with Muscle Group VIII 
involvement.  As the cited muscle group pertains to function 
of the wrist, fingers and thumb, it is apparent that it is 
the forearm injury versus the arm that was service-connected.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5308 (2005). 
Accordingly, the Board finds that an issue of service 
connection for residuals of a shell fragment wound of the 
right arm (versus forearm), other than a scar, is raised by 
the record.  Appellate review of the claim for a compensable 
rating for a scar of the right arm must be deferred at this 
time as it is intertwined with the claim for service 
connection for additional residuals (e.g., muscle injury 
other than Group VIII) of a shell fragment wound of the right 
arm.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Board will further address this matter in the remand appended 
to this decision.  

The issue of entitlement to a rating in excess of 10 percent 
for a left knee disability must also be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  As the issue of entitlement to higher rating for a 
left knee scar is intertwined with the issues of entitlement 
to higher ratings for arthritis with limitation of motion of 
the left knee, appellate review of this issue is also 
deferred (Harris, supra) and the entire matter will be 
addressed in the remand below.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's right thigh and right forearm scars are 
superficial in nature and manifested by a dark color and some 
tenderness; they are not deep and do not cause limited 
motion, nor do they involve an area or areas exceeding 12 
square inches (77 square centimeters).  There has not been 
any ulceration or skin breakdown; elevation or depression; 
soft tissue loss; adherence to the underlying tissue; 
abnormalities in skin texture; inflammation, edema, or keloid 
formation; or any secondary functional loss that is not 
already compensated; the scars are asymptomatic except for a 
tender scar in the right thigh region.  
  
3.  The veteran's left ankle disability is manifested by no 
more than moderate limitation of motion.  

4.  The veteran's shell fragment wound of the right forearm 
resulted in no more than moderate injury to Muscle Group 
VIII, retained metallic fragments in the soft tissues, and 
asymptomatic scars (as noted above).  

5.  The veteran's shell fragment wound of the right thigh 
resulted in no more than moderate injury to Muscle Group XIV, 
retained metallic fragments in the soft tissues, and a tender 
scar (as noted above).  
 
6.  The veteran sustained shell fragment wounds to his lower 
left leg and a non displaced fracture of the left tibial 
plateau; since service, he has been diagnosed with arthritis 
of the left knee and a competent medical opinion has linked 
it to the in-service wounds.  
  

CONCLUSIONS OF LAW

1.  Service connection for arthritis of the left knee is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.§ 3.303 
(2005).

2.  The criteria for a rating of in excess of 10 percent for 
a left ankle disability, to include limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the forearm (other 
than scars) with injury to Muscle Group VIII have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5308 (2005).

4.  The criteria for a rating in excess of 10 percent for 
right forearm scars have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.118, Diagnostic Codes 7803-7804 (prior to 
August 30, 2002); Diagnostic Codes 7801-7804 (2005).   

5.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh (other 
than scars) with injury to muscle group XIV have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2005).
 
6.  The criteria for a rating in excess of 10 percent for 
right thigh scars have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.118, Diagnostic Codes 7803-7804 (prior to 
August 30, 2002); Diagnostic Codes 7801-7804 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for arthritis in his left knee.  Therefore, no further 
development is needed with regard to that claim.

As to the remaining issues on appeal, the Board concludes 
that the discussions in the May 1998 rating decision; the 
August 1998 Statement of the Case; the August 1999 and June 
2003 Supplemental Statements of the Case; the March 2001 
Board Remand; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for ratings in excess of 10 
percent for residuals of shell fragment wounds to his right 
forearm, shell fragment wound scars of the right forearm; 
residuals of shell fragment wounds of the right thigh; shell 
fragment wound scars of the right thigh; and a left ankle 
disability, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated March 2001 and December 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for ratings in excess of 10 percent for residuals of shell 
fragment wounds to his right forearm, shell fragment wound 
scars of the right forearm; residuals of shell fragment 
wounds of the right thigh; shell fragment wound scars of the 
right thigh; and a left ankle disability, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in May 1998, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the May 1998 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for ratings in 
excess of 10 percent for residuals of shell fragment wounds 
to his right forearm, shell fragment wound scars of the right 
forearm; residuals of shell fragment wounds of the right 
thigh; shell fragment wound scars of the right thigh; and a 
left ankle disability, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2001 and December 2004 letters and asked him 
to identify all medical providers who treated him for 
residuals of shell fragment wounds to his right arm, right 
thigh, and left knee.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
August 1969, October 1997, and April 2003.  The Board finds 
these examinations, along with outpatient treatment records, 
provide sufficient findings upon which to determine the 
severity of the disabilities addressed in this decision.  
Accordingly, another examination or medical opinion is not 
necessary to resolve these issues.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from June 1967 to June 
1969.

The service medical records show that the veteran was 
hospitalized in December 1967 after having sustained a 
fragment wound of the left lower leg with a cortical fracture 
of the proximal tibia and multiple fragment wounds of the 
right leg and arm.  A fragment wound over the left medial 
collateral ligament of the left knee did not extend into the 
knee joint and the joint was not opened.  X-rays of the right 
femur revealed a metallic fragment.  X-rays of the left femur 
were negative.  Views of the left knee revealed two metallic 
fragments, which appeared to have chipped the medial tibial 
plateau.  A metallic fragment was revealed in the right 
forearm and right humerus.  Examination of the left knee 
approximately two weeks after hospital admission revealed the 
knee to be grossly unstable medially.  The veteran was 
diagnosed with a torn medial collateral ligament.  He was 
placed in a cylinder cast and evacuated to the United States 
for further treatment.  The transfer diagnoses were multiple 
fragment wounds of the knee, leg, and ankle with torn medial 
collateral ligament of the left knee with no nerve or artery 
involvement; multiple fragment wounds, right thigh, with no 
nerve or artery involvement; and multiple fragment wounds of 
upper extremity, no nerve or artery involvement.

On hospital admission in the United States immediately 
thereafter, the veteran was ambulatory.  Examination revealed 
multiple fragment wounds over the right upper extremity and 
right lower leg.  There were 1+ scars in the right upper 
extremity and 2 scars in the right lower extremity measuring 
between 3 and 5 centimeters. The wound of the left knee was 
well healed.  The ligaments were felt to be stable.  There 
was generalized laxity of all ligaments of all joints, 
thought to be normal for the veteran.  There was moderate 
quadriceps atrophy.  Range of motion of the left knee was 
normal.  The veteran was treated initially with guarded 
ambulation and vigorous quadriceps rehabilitation of the left 
leg and general muscle-strengthening exercises of all 
extremities.  He was sent on leave for one month to continue 
muscle-strengthening exercises.  Upon return, he complained 
of pain in the lateral right thigh.  Examination revealed 
what was thought to be a muscle herniating through fascia 
lata.  Repair of the hernia was performed and, the 
postoperative course was uneventful.  X-ray examination of 
the right thigh revealed metallic fragments in the soft 
tissues of the anterior and proximal thigh.  No fracture of 
the femur was seen.  Views of the right knee showed no 
metallic fragments or fracture. There was no bony 
demineralization or joint space narrowing.  There may have 
been joint effusion which was to be determined by medical 
findings.  The remainder of the hospital course was concerned 
with range of motion and strength of the left leg.  At the 
time of discharge from the hospital, the veteran had good 
range of motion and good strength of the knee.  The final 
diagnoses were mu1tiple fragment wounds, left knee, right leg 
and upper arm, non-displaced fracture of the left tibial 
plateau, healed without residual disability, and generalized 
laxity of the ligaments of the knees with quadriceps atrophy, 
improved.  In October 1968, the veteran was returned to 
restricted duty.

During his remaining period of service, the veteran continued 
to complain of pain in the affected areas and received 
periodic treatment.  The limited duty profile was continued.  
An X-ray examination of the right thigh in June 1969 revealed 
multiple metallic densities overlying soft tissue.  X-rays of 
the left knee in April 1969 revealed two small metallic 
foreign body densities lying proximate to the outer aspect of 
the medial tibial plateau.  The bodies did not appear to be 
within the joint space.  No fracture or other deformity was 
noted.

The separation physical examination revealed a healed scar on 
the medial aspect of the left knee and on the lateral aspect 
of the right thigh.  The veteran complained of swollen and 
painful joints, cramps in the legs, and arthritis with a 
trick left knee.

A VA examination was performed in August 1969.  The veteran 
complained of pain, instability and swelling of the left 
knee; pain, stiffness and swelling of the right thigh; and 
weakness of the right arm.  A history of the in-service shell 
fragment wounds was noted.  On examination, the veteran's 
gait was normal.  Examination of the right arm revealed a 1 
inch scar on the lateral surface of the lower humerus, a 1 
inch scar on the upper forearm, and a l1/2 inch scar over the 
radius just below the middle.  None of the scars were 
sensitive or adherent.  Examination of the right leg revealed 
a 3 inch scar on the upper lateral thigh and a 5 inch scar on 
the lateral thigh.  The scars were non-sensitive and 
nonadherent.  The left leg revealed a 3 inch medial knee 
scar.  Motion of both knees was full and the ligaments 
stable.  X-rays of the right arm, elbow, and forearm revealed 
normal condition of the bones.  Several tiny metallic foreign 
bodies were scattered throughout the soft tissues of the arm 
and forearm.  X-ray of the right thigh revealed the condition 
of the bone to be normal.  A number of small metallic foreign 
bodies were seen in the soft tissues. Routine x-ray views of 
the left knee showed no fracture, dislocation or joint 
abnormality.  The final diagnoses were of residuals of shell 
fragment wounds of both legs and right arm with retained 
foreign bodies in the right leg and right arm.

As noted in the introduction, service connection was granted 
for the three disabilities (to the veteran's right arm, right 
thigh, and left ankle) by way of a September 1969 RO rating 
decision.  The disabilities to the right arm and thigh were 
rated under the diagnostic codes governing scars.  The 
disability to the veteran's left knee was cited as a 
fractured left knee and rated under Diagnostic Code 5262.  
The Board noted, in August 1971, that the veteran had 
sustained muscle damage to all three areas.  It took the 
veteran's muscle damage into consideration when evaluating 
the veteran's disabilities but ultimately found that the 
veteran was properly rated at 10 percent for each for his 
right arm, right thigh, and left knee.  

The veteran filed an increased rating claim in June 1997 and 
was afforded a VA scars examination in October 1997.  The 
scars of the right arm, right forearm, right thigh, left knee 
and left ankle were described as well healed.  There was no 
evidence of ulceration or skin breakdown.  The scars were not 
elevated or depressed, and did not involve soft tissue loss.  
There was no abnormal coloration reported.  The examiner 
reported that there was no functional loss from the wounds.

At his RO hearing in May 1999, the veteran testified that he 
had weakness of the right arm and pain in the lower 
extremities, which he attributed to the shell fragment wounds 
and secondary arthritis.

The veteran underwent a VA examination of his scars in April 
2003.  He complained of having occasional sensitivity over 
his scars with occasional itching and swelling.  Upon 
examination, the clinician found a well healed 6 cm. vertical 
scar on the medial aspect of the knee.  There were two scars 
present on the right arm.  One was a 3 cm. vertical scar on 
the radial side.  The other scar was 2 cm. by 1 cm.  It was 
of the superior aspect of the forearm, the lateral aspect.  
There were five scars on the veteran's right thigh.  All were 
vertical scars and were measured at 4 cm., 5 cm., 2.5 cm., 2 
cm., and 10 cm.  

All eight of the veteran's scars (one on his knee, two on his 
arm, and five on his thigh) were superficial.  There was no 
adherence to the underlying tissue.  Texture of the skin was 
normal.  There was no ulceration or breakdown of the skin and 
no elevation or depression of any scar.  They were without 
inflammation, edema, or keloid formation.  The color of the 
scars was darker than the rest of his skin.  There was no 
induration or inflexibility of the skin and there was no 
limitation of motion or function.  The scar on the knee was 
described as sensitive and the scars on the thigh were 
described as tender.      
  
The veteran also underwent a VA examination of his joints in 
April 2003.  He complained of a persistent ache, pain, 
soreness, and tenderness in the right arm.  He admitted to 
being able to use the right arm normally and noted that he 
did not have any weakness with it.  He also complained of 
weakness in the right thigh and left knee.  Repetitive use 
and prolonged standing/walking irritate it.  He stated that 
he uses a cane at times.  No specific flare-ups were noted.  
The veteran also reported that he takes Gabapentin and 
Tylenol for the pain.  

Upon examination of the veteran's right arm, the clinician 
noted that the veteran had excellent full range of motion in 
the shoulder and elbow; and he had excellent strength in the 
right upper extremity around the wounds.  There was no muscle 
weakness noted.  Examination of the right thigh, involving 
Muscle Group XIV, had good flexion and extension of the right 
knee, good resisted motion, and normal resistance with 
flexion and extension.  When he toe walks, heel walks, and 
squats, he feels a little bit of weakness.  Examination of 
the left knee showed some medial compartment tenderness, 
soreness, aching, and pain.  He had range of motion from 0-
125 degrees actively, and 0-135 degrees passively with only 
mild pain with active and passive resisted motion.  He had 
full range of motion in his left ankle as well.  The knee was 
stable to mediolateral and anteroposterior testing.  There 
was negative McMurray's, and no sign of significant 
crepitation.  No effusion was noted with motion.  The 
clinician diagnosed the veteran with residuals of shell 
fragment wounds to the right arm (involving Muscle Group 
VIII), right thigh (involving Muscle Group XIV), left knee 
and left leg.  He also opined that "If any arthritis is 
found in the left knee, it is more likely than not related to 
his wound."      

An April 2003 x-ray of the veteran's left knee revealed 
minimal degenerative arthritic changes.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The regulations pertaining to scars and other conditions of 
the skin have been changed during the course of this appeal.

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 pertains to all scars (other than on the head, face, or 
neck) which are deep or cause limited motion.  Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  A 
20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005). 

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum evaluation 
allowed under this code.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2005).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2005).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
governing ankle limitation of motion, a 10 percent rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is warranted for marked limitation of motion.    

Diagnostic Code 5308 provides that slight injury to Muscle 
Group VIII will be noncompensably rated.  A moderate injury 
to this muscle group warrants a 10 percent rating.  A 
moderately severe injury warrants a 20 percent evaluation.  A 
severe injury warrants a 30 percent evaluation if in the 
dominant arm, and a 20 percent rating if in the non-dominant 
arm.  38 C.F.R. § 4.73. Diagnostic Code 5314.  See also 38 
C.F.R. § 4.56 (2005).

Diagnostic Code 5314 provides that slight injury to Muscle 
Group XIV, the anterior thigh group, will be noncompensably 
rated.  A moderate injury to this muscle group warrants a 10 
percent rating.  A moderately severe injury warrants a 30 
percent evaluation.  The maximum rating of 40 percent will be 
assigned for a severe injury to this muscle group.  38 C.F.R. 
§ 4.73.  Diagnostic Code 5314.  See also 38 C.F.R. § 4.56 
(2005).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

Pursuant to 38 C.F.R. § 4.55 (2004), for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).

Analysis

Scars (right forearm and right thigh)
The Board notes that the veteran is currently rated at 10 
percent for his service connected shell fragment wound scars.  
Under Diagnostic Codes 7803 and 7804 (both before and after 
August 30, 2002), 10 percent is the maximum rating for all 
superficial scars.  In order to warrant a higher rating, the 
veteran would have to show that he has scars which are deep 
or cause limited motion and which involve an area or areas 
exceeding 12 square inches (77 square centimeters).

At the veteran's April 2003 examination, he complained of 
having occasional sensitivity over his scars with occasional 
itching and swelling.  The clinician noted that the color of 
the scars was darker than the rest of his skin.  He described 
the scar on the thigh as tender.  However, the Board notes 
that the veteran's scars were described in his October 1997 
and April 2003 examinations as "well healed" and 
"superficial."  There has not been any ulceration or skin 
breakdown.  The scars are not elevated or depressed, and do 
not involve soft tissue loss.  There has been no adherence to 
the underlying tissue.  Texture of the skin has been normal 
and the scars have been without inflammation, edema, or 
keloid formation.  Finally, there has been no limitation of 
motion secondary to the scar or additional functional loss 
that is not already compensated.  

As such, the Board finds that the veteran's superficial scars 
are most appropriately rated under Diagnostic Code 7804, 
which only allows a maximum of 10 percent.  

The clinical findings noted above do not support a rating in 
excess of 10 percent under the former or current criteria for 
rating scars.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the claims for ratings in excess of 10 percent 
for shell fragment wound scars on the veteran's right arm and 
right thigh must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Limitation of Motion (left ankle)
The veteran is currently evaluated at 10 percent for 
limitation of motion of his left knee pursuant to Diagnostic 
Code 5271.  The Board notes that the next highest rating of 
20 percent rating is warranted when the veteran experiences 
marked limitation of motion.  

At the veteran's April 2003 examination, the clinician noted 
that the veteran had full range of motion in his left ankle.  
The Board finds that the examination results show that the 
veteran clearly has no more than moderate limitation of 
motion of the left ankle.  

The Board finds that there is no medical evidence to show 
that the veteran has additional limitation of motion of the 
left ankle due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a rating 
in excess of 10 percent under Code 5271, nor does the medical 
evidence show that the veteran has excess fatigue, weakness, 
incoordination or any other symptom or sign that results in 
such additional functional impairment.  38 C.F.R. §§ 4.40 and 
4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for limitation of 
motion of the left ankle must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert, supra; Ortiz, supra.

Muscle Group VIII (right arm)
The veteran is currently rated at 10 percent for residuals of 
a shell fragment wound to the right arm with Muscle Group 
VIII involvement.  Pursuant to Diagnostic Code 5308, a 10 
percent rating is warranted for a moderate injury to muscle 
group VIII.  The next highest rating of 20 percent is 
warranted for a moderately severe injury.   

At the veteran's May 1999 hearing, he testified that he had 
weakness of the right arm.  At his April 2003 VA examination, 
he again complained of a persistent ache, pain, soreness, and 
tenderness (though he admitted to being able to use the right 
arm normally).  He also stated that he did not have any 
weakness in the arm.  He stated that he takes Gabapentin and 
Tylenol for the pain.  Upon examination, the clinician noted 
that the veteran had full range of motion in the shoulder and 
elbow, and he had excellent strength in the right upper 
extremity around the wounds.  Furthermore, there was no 
muscle weakness noted.  

The Board notes that a moderately severe muscle injury is 
characterized by a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint characteristic of moderately severe muscle injury 
includes service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 

The relevant medical evidence of record shows that the 
veteran's shell fragment wound of the right arm resulted in 
moderate versus moderately service injury to Muscle Group 
VIII as defined by 38 C.F.R. § 4.56.  There is no indication 
of the vast majority of characteristics of a moderately 
severe injury.  Given the veteran's full range of motion, 
excellent strength, and lack of weakness, the Board finds 
that the veteran's disability more nearly approximates a 
moderate versus a moderately severe muscle injury.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for residuals of a 
shell fragment wound to the right arm with Muscle Group VIII 
involvement must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

Muscle Group XIV (right thigh)
The veteran is currently rated at 10 percent for residuals of 
a shell fragment wound to the right thigh with Muscle Group 
XIV involvement.  Pursuant to Diagnostic Code 5314, a 10 
percent rating is warranted for a moderate injury to muscle 
group XIV.  The next highest rating of 30 percent is 
warranted for a moderately severe injury.   

At his April 2003 VA examination, the veteran complained of 
weakness in the right thigh, and noted that repetitive use 
and prolonged standing/walking irritate it.  He stated that 
he uses a cane at times and takes Gabapentin and Tylenol for 
the pain.  Upon examination, the veteran had good flexion and 
extension of the right knee, good resisted motion, and normal 
resistance with flexion and extension.  When he toe walks, 
heel walks, and squats, he feels a little bit of weakness.  

The Board once again notes that the relevant medical evidence 
of record shows that the veteran's shell fragment wound of 
the right thigh resulted in moderate versus moderately 
service injury to Muscle Group XIV as defined by 38 C.F.R. 
§ 4.56.  While X-rays have shown retained shell fragments in 
the soft tissues of the right thigh region, there is no 
indication of the vast majority of characteristic of a 
moderately severe injury.  Given the veteran's good range of 
motion, good resisted motion, and normal resistance with 
flexion and extension, the Board finds that the veteran 
suffers from no more than a moderate muscle injury.  As noted 
above, the tender scar in the right thigh area is rated 
separately at 10 percent.

The Board notes that there is X-ray evidence of additional 
disability of the right femur dated in May 2003.  
Radiographic studies at that time revealed an intramedullary 
rod through the right femur, which was noted as stabilizing 
an old fracture of the distal third of the right femur.  
However, the May 2003 clinical record also shows that this 
disability was specifically attributed to a car accident in 
January 2001.  There is no indication in this or any of the 
remaining medical evidence of record that the veteran's shell 
fragments wounds played any causative role in the post-
service femur fracture.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for residuals of a 
shell fragment wound to the right thigh with Muscle Group XIV 
involvement must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

Service connection for arthritis (left knee)
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran sustained fragment wounds to his lower left leg 
and a non displaced fracture of the left tibial plateau.  The 
clinician who examined him in April 2003 clinician concluded 
that "If any arthritis is found in the left knee, it is more 
likely than not related to his wound."  An X-ray examination 
shortly thereafter revealed minimal degenerative arthritic 
changes.

The Board finds that the veteran sustained an in-service left 
knee injury.  There is a current diagnosis of arthritis of 
the left knee and a competent medical opinion linking it to 
the in-service trauma.  As such, the Board finds that service 
connection for arthritis of the left knee is warranted.  


ORDER

Entitlement to service connection for arthritis in the left 
knee is granted.

Entitlement to a rating in excess of 10 percent for a left 
ankle disability with limitation of motion is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the right forearm with Muscle 
Group VIII involvement is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars on the right forearm is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the right thigh with Muscle 
Group XIV involvement is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound scars on the right thigh is denied.  


                                                       REMAND

The service medical records show that the veteran was 
hospitalized in December 1967 after having sustained a 
fragment wound of the left lower leg with a cortical fracture 
of the proximal tibia.  A fragment wound over the left medial 
collateral ligament of the left knee did not extend into the 
knee joint and the joint was not opened.  X-rays of the right 
femur revealed a metallic fragment.  X-rays of the left femur 
were negative.  Views of the left knee revealed two metallic 
fragments, which appeared to have chipped the medial tibial 
plateau.  Examination of the left knee approximately two 
weeks after admission revealed the knee to be grossly 
unstable medially.  The veteran was diagnosed with a torn 
medial collateral ligament.  He was placed in a cylinder cast 
and evacuated to the United States for further treatment.  
The transfer diagnoses were, in pertinent part, multiple 
fragment wounds of the knee and leg with a torn medial 
collateral ligament of the left knee with no nerve or artery 
involvement. 

At his April 2003 VA examination, the veteran complained of 
weakness in his left knee, and noted that repetitive use and 
prolonged standing/walking irritate it.  He occasionally uses 
a cane; and he takes Gabapentin and Tylenol for the pain.  He 
denied flare-ups.  Upon examination, the clinician noted some 
medial compartment tenderness, soreness, aching, and pain.  
However, his range of motion was only slightly limited (0-125 
degrees actively, and 0-135 degrees passively with only mild 
pain with active).  It was stable to mediolateral and 
anteroposterior testing; there was negative McMurray's; there 
was no sign of significant crepitation; and there was no 
effusion was noted with motion.  

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  
The veteran is currently evaluated at 10 percent for 
limitation of motion of his left knee and 10 percent for a 
left knee scar.  In view of the Board's grant of service 
connection for arthritis of the left knee and the service 
medical evidence of a torn medial collateral ligament of the 
left knee, the claims for ratings in excess of 10 percent for 
a left knee disability with limitation of motion and a scar 
must be readjudicated with consideration of the now service-
connected arthritis and all of the applicable law and 
regulations, to include consideration of the General Counsel 
opinions noted above.

As noted in the introduction above, service medical records 
dated in December 1967 reflect retained shell fragments above 
and below the right elbow.  Reports of August 1969 VA 
clinical and X-ray examinations also indicate that the 
veteran's shell fragment wounds of the right upper extremity 
included above and below the right elbow, to include retained 
fragments in the soft tissues and scars in the arm and 
forearm regions.  Service connection is currently in effect 
for residuals of a shell fragment wound of the right arm, 
with Muscle Group VIII involvement.  As the cited muscle 
group pertains to function of the wrist, fingers and thumb, 
it is apparent that it is the residuals of the forearm injury 
versus the arm that was service-connected, other than a scar 
above the elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 5308 
(2005). Accordingly, the Board finds that an issue of service 
connection for residuals of a shell fragment wound of the 
right arm (versus forearm), other than a scar, is raised by 
the record.  Appellate review of the claim for a compensable 
rating for a scar of the right arm must be deferred at this 
time as it is intertwined with the claim for service 
connection for additional residuals (e.g., muscle injury) of 
a shell fragment wound of the right arm.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In view of the foregoing, 
it is the Board's judgment that an examination with an 
opinion is warranted to determine if the veteran has 
additional disability of the right arm secondary to shell 
fragment wounds and whether such warrants a separate 
compensable rating.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).




Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for additional residuals of a 
shell fragment wound of the right arm 
(above the elbow), and increased ratings 
for his left knee disability, left knee 
scar, and right arm scar, of the impact 
of the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The veteran must be afforded a VA 
muscle injury examination to determine 
whether he has additional disability of 
the right arm, other than an injury to 
Muscle Group VIII and scars above and 
below the elbow, due to a shell fragment 
wound.  The examiner must review the 
relevant medical evidence in the claims 
file, to include service medical records 
dated in December 1967, which reflect 
retained shell fragments above and below 
the right elbow, and reports of August 
1969 VA clinical and X-ray examinations, 
which also indicate that the veteran's 
shell fragment wounds of the right upper 
extremity included above and below the 
right elbow, to include retained 
fragments in the soft tissues above and 
below the elbow.  

Following a review of the relevant 
medical and X-ray evidence, the clinical 
evaluation and any tests that are deemed 
necessary, the clinician is requested to 
address the following question:  Is it at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
additional disability of the right arm 
(aside from the already service-connected 
injury to Muscle Group VIII), to include 
whether the veteran sustained any 
injuries to any muscle group above the 
right elbow during service?   The 
examiner should note all symptoms and 
abnormal objective findings attributable 
to the in-service shell fragment wound 
above the right elbow.  

The clinician is advised that that an 
opinion of "more likely" or "as 
likely" would support the contended 
causal relationship, whereas "less 
likely" would weigh against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.


Tests must include pertinent range of 
motion studies (i.e., elbow) with 
attention to when the veteran experiences 
pain.  The clinician is also requested to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has any additional loss of 
function (i.e., motion) of the right 
elbow due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-
ups of such symptoms.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
range of motion.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.   

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim for which 
further action is required.

3.  The RO should then adjudicate the 
raised claim for service connection for 
additional residuals of a shell fragment 
wound of the right arm (versus the 
already service-connected right forearm), 
other than a scar; and a  claim for a 
rating in excess of 10 percent for 
arthritis with a torn medial collateral 
ligament of the left knee with 
consideration of all of the relevant 
evidence and all of the applicable law 
and regulations, to include VAOPGCPREC 
23-97; VAOPGCPREC 9-98; and VAOPGCPREC 9-
2004; and readjudicate claims for a 
ratings in excess of 10 percent for a 
scar on the left knee, and a scar or 
scars on the right arm.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


